 
EXECUTION COPY

 
SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
This Settlement Agreement and General Release (“Agreement” or “General Release”)
is entered into by Plaintiff John King, and on behalf of his agents,
representatives, heirs, estate, executors, administrators, successors, and/or
assigns (collectively referred to as “King” or “Plaintiff”) and Defendants
NewGen Technologies, Inc. (“NewGen” or the “Company”) and Refuel America, Inc.
(“Refuel”) and ICF Industries, Inc. (“ICF”) and their past or present
predecessors, successors, assigns, affiliates, parents, subsidiaries, related
companies, partners, benefit plans, directors, shareholders, members, officers,
agents, attorneys, employees, servants, and insurers (hereinafter collectively
referred to as “Defendants”) for the purposes of forever releasing Defendants
from any and all claims which Plaintiff has, may have or may have had against
Defendants and releasing Plaintiff from any and all claims which Defendants
have, may have or may have had against Plaintiff.
 
WHEREAS, Plaintiff instituted a civil action, entitled John King v. NewGen
Technologies, Inc., and Refuel America, Inc., Case Number: 3:06-cv-227 in the
United States District Court for the Western District of North Carolina (the
“Action”); and
 
WHEREAS, Plaintiff and Defendants desire to settle, resolve, compromise,
terminate, and dismiss with prejudice any and all disputes or differences
between them and to avoid the further expense, disruption and uncertainty of
litigation, all without admitting liability or any wrongdoing;
 
NOW THEREFORE, in consideration of the covenants contained herein, and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Plaintiff and Defendants agree that all claims or differences
which they might have against each other are herewith settled, resolved,
compromised, terminated, and dismissed with prejudice, upon the following terms
and conditions:
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
1.    Plaintiff hereby expressly and unconditionally releases and forever
discharges Defendants from: (a) any and all claims, issues, demands, remedies,
prayers for relief, benefit claims, damages, attorneys’ fees, costs and/or
causes of action alleged in, arising out of, or in any way related to the facts
alleged in the Action, or which could have been alleged therein; and (b) any and
all claims, issues, demands, remedies, prayers for relief, benefit claims,
damages, attorneys’ fees, costs and/or causes of action, known or unknown and of
whatever kind or nature, and whether asserted by Plaintiff, or on his behalf by
any person or entity, arising out of or in any way related to any relationship
or involvement Plaintiff had, or may have had, with Defendants, which arose on
or before the effective date of this Agreement, under any possible legal,
equitable, tort, contract or statutory theory or cause of action, including, but
not limited to, claims under:
 

 
·
The Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;

     

 
·
The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.;

     

 
·
The Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. as amended;

     

 
·
The Civil Rights Acts of 1866 and 1871, 42 U.S.C. § 1981 et seq. as amended;

     

 
·
The Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.;

     

 
·
The Equal Pay Act of 1963, 29 U.S.C. § 206(d);

     

 
·
The Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.;

     

 
·
The Older Workers Benefits Protection Act, 29 U.S.C. § 626(f);

     

 
·
The Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;

     

 
·
The Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.;

 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 

 
·
The Consolidated Omnibus Budget Reconciliation Act of 1985, I.R.C. § 4980B;

     

 
·
North Carolina common law;

     

 
·
North Carolina statute or administrative code; and

     

 
·
Any other federal, state or local human rights, civil rights, wage-hour, wage
payment, pension or labor laws, rules and/or regulations, constitutions,
ordinances, public policy, contract or tort laws, principles of equity, or the
common law.



Defendants hereby expressly and unconditionally release and forever discharge
Plaintiff from any and all claims, issues, demands, remedies, prayers for
relief, benefit claims, damages, attorneys’ fees, costs and/or causes of action,
known or unknown and of whatever kind or nature, and whether asserted by
Defendants, or on their behalf by any person or entity, arising out of or in any
way related to any relationship or involvement Defendants had, or may have had,
with Plaintiff, which arose on or before the effective date of this Agreement,
under any possible legal, equitable, tort, contract or statutory theory or cause
of action.


2.    With regard to claims Plaintiff may have pursuant to the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq. (“ADEA”),
Plaintiff acknowledges that his waiver, release and discharge of claims against
Defendants, is made knowingly and voluntarily, and specifically agrees that :
(i) this Agreement is written in a manner which he understands; (ii) he is
waiving these rights or claims in exchange for substantial consideration in
excess of anything of value to which he is otherwise entitled to receive; and
(iii) he has been advised in writing, given the opportunity to, and has
consulted with an attorney of his choosing prior to executing this Agreement.
 
3.    Plaintiff and Defendants expressly understand and agree that this is a
General Release and that no reference herein to any specific form of claim or
statute is intended in any way to limit its scope. Plaintiff and Defendants
expressly understand and agree that this General Release is a complete defense
to any action Plaintiff or Defendants may bring in any court or agency against
each other as to the matters contained herein. This General Release shall become
effective seven (7) days after Plaintiff executes this General Release.
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
4.    Plaintiff expressly understands, agrees and acknowledges by executing this
Agreement that Plaintiff has no connection to or affiliation with NewGen,
Refuel, ICF or any of their parents, subsidiaries, related companies or
affiliates whether as an employee, director or in any other manner; except as a
creditor as described in paragraph 6 below and a shareholder.
 
5.    Plaintiff further expressly understands, agrees and acknowledges by
executing this Agreement that the Promissory Note, dated June 1, 2005, in an
original principal amount of $316,500, issued by Refuel to the Plaintiff (the
“Existing Note”) (and any other notes he may hold as issued by NewGen, Refuel,
ICF or any of their parents, subsidiaries, related companies or affiliates prior
to the date of this Agreement) shall be surrendered and cancelled concurrently
herewith (subject to the delivery of the Amended and Restated Convertible Note
described in paragraph 6(a) below in replacement thereof) and any employment
agreement or contract Plaintiff may have had with NewGen, Refuel, ICF or any of
their parents, subsidiaries, related companies or affiliates prior to the date
of this Agreement is null and void, and that Plaintiff is not entitled to
anything from Defendants except that which is expressly set forth in this
Agreement.
 
6.    Defendants and Plaintiff agree that the settlement of their disputes
pursuant to this Agreement shall be based upon Plaintiff’s receipt of the
following consideration, which Plaintiff understands and agrees shall be subject
to the contingencies associated therewith, and shall furthermore be subject to
the following conditions:
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(a)    Defendant NewGen will issue to Plaintiff, in replacement of the Existing
Note, an Amended and Restated 12% Convertible Unsecured Promissory Note in a
principal amount of $317,794, reflecting the outstanding principal amount of the
Existing Note plus legal fees and expenses incurred by Plaintiff in collection
thereof, in the form annexed hereto as Exhibit A, (the “Amended and Restated
Convertible Note”);
 
(b)    In addition to the Amended and Restated Convertible Note, Defendant
NewGen will issue to Plaintiff a second 12% Convertible Unsecured Promissory
Note, in an original principal amount of $357,206, reflecting accrued and unpaid
salary owed to Plaintiff for services rendered by Plaintiff during the year 2005
and part of the year 2006 and the accrued, unpaid interest upon the Existing
Note, in the form annexed hereto as Exhibit B (the “Additional Note”)
(collectively with the Amended and Restated Convertible Note, the “New Notes”);
 
(c)    Plaintiff understands, acknowledges and agrees that the terms set forth
in this paragraph 6 and the effectiveness of this Agreement are contingent upon
the cancellation by NewGen of 562,500 shares of its common stock, par value
$.001 per share (“Common Stock”) currently held, and which shall be designated,
by Plaintiff;
 
(d)    Defendant NewGen shall issue to Plaintiff an option to purchase 75,000
shares of Common Stock (the “Option Shares”) at an exercise price of $.50 per
share, which shall be fully vested upon the effectiveness of this Agreement and
which shall expire January 15, 2009 (the “Option”);
 
(e)    The shares of NewGen’s Common Stock beneficially held by Plaintiff (i.e.,
(i) those shares Plaintiff currently holds beyond the 562,500 shares to be
cancelled pursuant to this Agreement and (ii) those shares Plaintiff would own
as a result of the conversion of the New Notes (the “Conversion Shares”) into
Common Stock or the exercise of the Option or other options for the purchase of
Common Stock) will be subject to the terms of a registration rights agreement,
in the form annexed hereto as Exhibit C, to be entered into by NewGen and
Plaintiff (the “Registration Rights Agreement”); and
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(f)    In order to facilitate the disposition of shares of Common Stock to be
held by Plaintiff after the date hereof, Defendant NewGen hereby agrees that to
the extent that Plaintiff’s holding period for any of such shares meets or
exceeds the two year period required for disposition thereof pursuant to Rule
144(k) under the Securities Act of 1933, as amended (the “Securities Act”), as
confirmed by an opinion of Plaintiff’s counsel provided to Defendant NewGen, any
legends on the certificates representing such shares that reflect the
acquisition of such shares for investment purposes only and the status of such
shares as restricted securities under Rule 144 under the Securities Act, along
with any stop transfer orders in the appropriate records of Defendant NewGen or
its transfer agent preventing the disposition thereof by Plaintiff shall be
removed within ten (10) business days of Defendant NewGen’s receipt of
Plaintiff’s certificate(s) or request (along with the requisite opinion).
Defendant NewGen further agrees that to the extent that Plaintiff’s holding
period for any shares of Common Stock meets or exceeds the one year period
required for volume-limited disposition thereof by non-affiliates of NewGen
pursuant to Rule 144 under the Securities Act, as confirmed by an opinion of
Plaintiff’s counsel provided to Defendant NewGen, Defendant NewGen and its
transfer agent shall cooperate within ten (10) business days of the receipt of
Plaintiff’s request (along with the requisite opinion) in enabling the
disposition of such number of shares as shall be permitted under Rule 144, as
confirmed by such opinion of counsel. Provided, however, that notwithstanding
any other provision of this paragraph 6(f), the shares of Common Stock held by
Plaintiff shall in all events be subject to the lock-up provisions of Section 11
of the Registration Rights Agreement and Defendant NewGen shall not be required
to take any action to facilitate the transfer of any shares by Plaintiff in
contravention thereof.
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(g)    Plaintiff acknowledges that the settlement of NewGen’s dispute with
Plaintiff pursuant to this Agreement is contingent upon Plaintiff’s not aiding
or abetting, after the date hereof, any of A G Global Partners Limited (“A G
Global”), Alexander Greystoke (“Greystoke”) (or any person working together with
Greystoke), NewGen Fuel Technologies Limited (“NewGen Fuel”) or Geoffrey Dawson
(“Dawson”) with respect to their civil action against the Company stemming from
the joint venture and license agreement by and among Defendant NewGen, NewGen
Fuel and A G Global; provided, however, that Defendants acknowledge that
Plaintiff may be legally required to provide testimony or discovery with respect
to a matter involving Defendants, AG Global, Greystoke, NewGen Fuel and Dawson
and that such testimony or discovery shall not be a breach of this Section nor
this Agreement.
 
7.    The consideration provided for in this Agreement represents full and final
compensation for all alleged damages which arose on or before the effective date
of this Agreement, regardless of the nature of the alleged damages, and
Plaintiff expressly understands and agrees that Defendants shall not be required
to make any further payment to him or to any attorney or any other person or
entity whatsoever regarding any claim or right asserted by him as described in
this Agreement, or regarding any claims which may be asserted on his behalf by
any other entity or agency.
 
8.    Plaintiff hereby represents and warrants, in connection with Plaintiff’s
receipt of the New Notes and the Option as part of the consideration provided
for by this Agreement, that Plaintiff is an “Accredited Investor,” as such term
is defined in Rule 501 (a) of Regulation D under the Securities Act, and that
Plaintiff is acquiring the New Notes and the Option and will, upon conversion or
exercise thereof, as the case may be, acquire the Conversion Shares and the
Option Shares issuable thereunder, for his own account for investment and not
with a view to, or for sale in connection with, any distribution thereof, and
with no present intention of distributing or selling the same in violation of
the Securities Act, and the Plaintiff has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof in violation of the Securities Act. Plaintiff
furthermore represents and warrants that the execution, delivery and performance
of this Agreement, the acceptance of the New Notes and the Option, the
conversion of the New Notes and the exercise of the Option, and the issuance to
Plaintiff of the Conversion Shares and Option Shares will not (i) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, could become a
default) under, or give to others any right of termination, amendment,
acceleration, or cancellation with respect to, any agreement to which Plaintiff
is party, (ii) result in the violation of any law, rule, regulation, order,
judgment, or decree to which Plaintiff is subject, or (iii) require Plaintiff to
obtain the consent or authorization of, or to notify, any court, governmental
agency, regulatory agency, self-regulatory agency or any third party.
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
9.    Defendant NewGen hereby represents and warrants, in connection with its
issuance of the New Notes and its grant of the Option as part of the
consideration provided for by this Agreement, that: (i) such issuance and grant,
and the issuance of the Conversion Shares upon conversion thereof and the Option
Shares upon the exercise thereof, as applicable, have been duly authorized by
all necessary corporate action on its part; (ii) the Conversion Shares and
Option Shares, when issued upon conversion of the New Notes and exercise of the
Option, respectively, and assuming the receipt of the conversion price and
exercise price therefor (in the case of the New Notes, in the form of the
cancellation of NewGen’s indebtedness thereunder) and the other documentation,
if any, required to be delivered in connection with such conversion and
exercise, as the case may be, will be duly and validly issued, fully paid and
nonassessable; (iii) assuming the accuracy of the representations and warranties
provided by Plaintiff in paragraph 8 above, such issuance and grant, and the
issuance of the Conversion Shares upon conversion thereof and the Option Shares
upon the exercise thereof, as the case may be, shall be exempt from the
registration requirements of the Securities Act; (iv) the Conversion Shares and
Option Shares shall not be subject to preemptive rights or other similar rights
of the Company’s stockholders and will not impose personal liability upon the
holder thereof; and (v) the execution, delivery and performance of this
Agreement and the issuance of the New Notes, the grant of the Option and the
issuance of the Conversion Shares (upon conversion of the New Notes) and the
Option Shares (upon exercise of the Option) by the Company will not (A) conflict
with, or result in a violation of, any provision of the Company’s Articles of
Incorporation or By-Laws, as amended (B) violate or conflict with, or result in
a breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, could become a default) under, or give to
others any right of termination, amendment, acceleration, or cancellation with
respect to, any agreement or instrument to which NewGen is party (other than
violations, conflicts, breaches or defaults which would not, either individually
or in the aggregate, have a material adverse effect upon the Company or its
assets), (C) result in the violation of any law, rule, regulation, order,
judgment, or decree to which NewGen is subject (other than violations which
would not, either individually or in the aggregate, have a material adverse
effect upon the Company or its assets), or (D) require NewGen to obtain the
consent or authorization of, or to notify, any court, governmental agency,
regulatory agency, self-regulatory agency or any third party, except as
contemplated by this Agreement or as required under the Securities Act or any
applicable state securities laws.
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
10.    Plaintiff expressly agrees that he will pay any and all taxes due from
his receipt of the consideration provided for under this Agreement. Plaintiff is
solely responsible for any tax liabilities and consequences which may result
from his receipt of the consideration provided for under this Agreement, and
Plaintiff agrees Defendants shall bear absolutely no responsibility for such
liabilities or consequences. Further, Plaintiff expressly agrees that Defendants
shall not be required to pay any further sums to him, or to any other person or
entity, if for any reason the tax liabilities and consequences to him are
ultimately assessed in a fashion which he does not presently anticipate.
 
11.    Plaintiff agrees to execute an original of this Agreement, and further
agrees to authorize his attorneys to execute a Stipulation of Dismissal with
Prejudice, in the form attached hereto as Exhibit D, dismissing all claims in
the Action. Defendants will file the Stipulation of Dismissal with Prejudice
with the Court without further notice to Plaintiff no less than seven (7) days
after this Agreement is executed by Plaintiff. Plaintiff expressly understands
and agrees that Defendants will not be required to provide any of the
consideration set forth in paragraph 6 above until Plaintiff executes and
delivers to Defendants’ counsel a Stipulation of Dismissal with Prejudice, in
the form attached hereto as Exhibit D and until all other contingencies set
forth in paragraph 6 above are satisfied.
 
12.    Plaintiff expressly understands and agrees that Defendants deny that they
harmed him or treated him unlawfully, unfairly or discriminatorily in any way,
and that Defendants have resolved his claim solely to avoid the costs of ongoing
litigation. Neither this Agreement nor the implementation thereof shall be
construed to be, or shall be, admissible in any proceeding as evidence of an
admission by Defendants to any violation of, or failure to comply with, any
federal, state or local law, statute, ordinance, agreement, rule, regulation, or
order. The preceding sentence does not preclude introduction of this Agreement
to establish that Plaintiff’s claims were resolved and released according to the
terms of this Agreement or to establish any breach of this Agreement.
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
13.    Plaintiff expressly warrants that he has not filed, or permitted to be
filed, any complaints, charges or lawsuits against Defendants, except the
Action. Plaintiff covenants and agrees that he will not seek any monetary or
other recovery as a result of any claim brought directly or indirectly on his
behalf in any court or other forum against Defendants arising out of any matter
preceding the date he signs this Agreement. Likewise, Defendants will not seek
any monetary or other recovery against Plaintiff in any court or other forum
arising out of any matter preceding the date Defendants sign this Agreement.
 
14.    Plaintiff agrees that he will not disparage Defendants in any manner, and
Defendants agree that they will not disparage Plaintiff in any manner. Any such
disparagement by any such party will constitute a material breach of this
Agreement entitling Plaintiff or Defendants (as the case may be) to all
available remedies in law and equity. Moreover, Plaintiff and Defendants agree
that the content of any press release to be issued by Plaintiff or Defendants
with respect to this matter shall be mutually approved, provided that the party
from whom approval is sought responds within twenty-four (24) hours of being
provided a copy of the proposed press release.
 
15.    In any action or proceeding to enforce the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees and costs
incurred in such action.
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
16.    In any action or proceeding to enforce the terms of this Agreement, the
parties agree that the terms of this Agreement will be governed by the laws of
the State of North Carolina.
 
17.    The Parties expressly warrant and agree that no promise or inducement has
been offered except as set forth in this Agreement, that this is the complete
Agreement, and that there is not any written or oral understanding or agreement
between the parties that is not recited herein. This Agreement may not be
altered or modified in any way except by a writing signed by Plaintiff and
Defendants.
 
18.    Plaintiff expressly warrants, agrees and understands that he is waiving
certain rights in exchange for valuable consideration to which he is not
otherwise entitled.
 
19.    Plaintiff swears that he has carefully read this Agreement, that he has
been given up to twenty one (21) days to consider this Agreement, that he has
herein been advised in writing to consult with his attorney and that his
attorney has fully explained this Agreement to him. Plaintiff shall have seven
(7) days from the date he executes this Agreement to revoke his consent hereto.
Any revocation must be in writing and received by Cindy Schmitt Minniti, Esq. at
Reed Smith LLP, 599 Lexington Avenue, 29th Floor, New York, New York 10022
within seven (7) days of the date this Agreement is executed by Plaintiff.
Plaintiff understands and agrees that if he revokes his consent, he is not
entitled to receive the consideration described in Paragraph “6” of this
Agreement or any other consideration. If no such written revocation is received
within seven (7) days of the execution of this Agreement as set forth above,
this Agreement shall become effective on the eighth (8th) day following
Plaintiff’s execution of this Agreement, provided that the contingencies set
forth in this Agreement are satisfied.
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
20.    If any term, condition, clause or provision of this Agreement is
determined by a court of competent jurisdiction to be void or invalid, for any
reason, then only that term, condition, clause, or provision as is determined to
be void or invalid shall be stricken from this Agreement, and this Agreement
shall remain in full force and effect in all other respects.
 
21.    Plaintiff and Defendants hereby agree that each party has reviewed and
provided input into this Agreement and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
apply to any interpretation of this Agreement.
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
21. This Agreement may be executed in counterparts.
 
IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement as of the date set forth below.
 
 
 

/s/ John King   NEWGEN TECHNOLOGIES, INC. JOHN KING                 By:  /s/ S.
Bruce Warner    
Name: S. Bruce Warner
Title:
      Sworn to and subscribed before me     Sworn to and subscribed before me
this 22nd day of August 2006.   this 22nd day of August 2006.       /s/ C.
Christopher Muth   /s/ Elizabeth A. Rykiel NOTARY PUBLIC   NOTARY PUBLIC        
              REFUEL AMERICA, INC.           By:  /s/ S. Bruce Warner    
Name: S. Bruce Warner
Title:
          Sworn to and subscribed before me     this 22nd day of August 2006.  
        /s/ Elizabeth A. Rykiel    
NOTARY PUBLIC

 

--------------------------------------------------------------------------------


 
 


 
 